SULLIVAN, Chief Judge
(concurring in the result):
In United States v. Athey, 34 MJ 44, 48 (CMA 1992), this Court expressly held that the military offense of obstruction of justice occurred when an “accused ‘had reason to believe there were or would be criminal proceedings pending’ against himself or some other person.” See United States v. Guerrero, 28 MJ 223, 225 (CMA 1989). That principle of law is sufficient to resolve appellant’s case. Moreover, its application in the present case is entirely consistent *446with my dissenting opinion in United States v. Turner, 33 MJ 40, 43 (CMA 1991), and my conclusion that presenting a false urine sample for a urinalysis also constituted the military offense of obstruction of justice.